      Case 2:16-md-02740-JTM-MBN Document 12403 Filed 04/07/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Plaintiff’s Motion to Reconsider Order Regarding Dr.
Madigan’s Meta-Analysis of Observational Studies (Doc. 12195). For the
following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2
         On January 29, 2021, the Court issued its Order and Reasons on
Defendants’ Motion to Exclude Expert Testimony on Dr. David Madigan (Doc.
12098). In pertinent part, the Court ruled that Dr. David Madigan, Plaintiff

1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12403 Filed 04/07/21 Page 2 of 5




Elizabeth Kahn’s expert biostatistician for the June trial, will not be permitted
to testify about his meta-analysis of four observational studies. In the instant
Motion, Plaintiff Kahn moves the Court to reconsider this ruling and permit
Dr. Madigan to rely on his meta-analysis. Sanofi opposes the Motion.



                                  LEGAL STANDARD

       In her Motion, Plaintiff does not identify the standard that the Court
should apply here, and in its opposition, Sanofi asks the Court to apply Federal
Rule of Civil Procedure 59(e). The Court, however, finds that the applicable
standard is Rule 54(b), relating to interlocutory orders. 3 “Under Rule 54(b),
‘the trial court is free to reconsider and reverse its decision for any reason it
deems sufficient, even in the absence of new evidence or an intervening change
in or clarification of the substantive law.’” 4 Rule 54(b), however, does not give
the Court unlimited power to consider new arguments. 5 “Any position is
supportable by boundless arguments,” but “[j]udicial economy counsels against
reconsidering an issue each time someone presents a new argument.” 6 “When
there exists no independent reason for reconsideration other than mere
disagreement with a prior order, reconsideration is a waste of judicial time and
resources and should not be granted.” 7




3 FED . R. CIV. P. 54(b) (noting that a district court may revise at any time prior to final
  judgment “any order . . . that adjudicates fewer than all the claims or the rights and
  liabilities of fewer than all the parties”). See McClendon v. United States, 892 F.3d 775, 781
  (5th Cir. 2018).
4 Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017) (quoting Lavespere v.

  Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)).
5 Livingston Downs Racing Ass’n, Inc. v. Jefferson Downs Corp., 259 F.Supp.2d 471, 480

  (M.D. La. 2002).
6 Id. at 481.
7 Hightower v. Group 1 Automotive, Inc., 2016 WL 3430569, at *3 (E.D. La. June 22, 2016).

                                                   2
    Case 2:16-md-02740-JTM-MBN Document 12403 Filed 04/07/21 Page 3 of 5




                             LAW AND ANALYSIS

       In its Order and Reasons, the Court ruled that Dr. Madigan could not
testify about his meta-analysis of four observational studies. The Court found
it significant that Dr. Madigan has published work describing the “biases and
sources of variability” that can “undermine the validity of epidemiologic
analysis of observational databases.” 8 He has written that “observing large
heterogeneity should raise questions about the ability of observational data to
address the clinical question at all.” 9
       Plaintiff now argues that the Court wrongly assumed that Dr. Madigan
conceded the existence of large heterogeneity in his meta-analysis. She avers
that Dr. Madigan never made such a concession. She explains now that Dr.
Madigan “fully investigated and accounted for statistical heterogeneity,” and
she asserts that “the heterogeneity here is not statistically significant.” 10 She
further avers that even though the heterogeneity is not large, “Dr. Madigan
thoroughly examined any ‘questions’ that the heterogeneity might raise.” 11
       The Court is puzzled by Plaintiff’s Motion. The Court did not make any
assumption about heterogeneity in ruling on Defendants’ Motion to Exclude
Expert Testimony on Dr. David Madigan (the “Motion to Exclude”). Instead,
the Court was guided by Plaintiff’s opposition to the Motion to Exclude. In it,
Plaintiff herself described “a relatively high heterogeneity” in Dr. Madigan’s
evidence, and Plaintiff averred that “the limitations of a meta-analysis of
observational studies are proper for cross examination.” 12 Even now, in the
instant Motion, Plaintiff quotes testimony from Dr. Madigan admitting that



8 Doc. 12098 at 12.
9 Id.
10 Doc. 12195-1 at 3, 4.
11 Id. at 4.
12 Doc. 11086 at 7.

                                           3
     Case 2:16-md-02740-JTM-MBN Document 12403 Filed 04/07/21 Page 4 of 5




“there is some between-study heterogeneity” here. 13 He states that it “is not
quite statistically significant, but it’s close.” 14
       Again, the Court is guided by Dr. Madigan’s own words:
              Many different potential biases and sources of
              variability can undermine the validity of epidemiologic
              analysis of observational databases. Even when
              holding data source constant, heterogeneity can
              persist, presumably because of observed and
              unobserved patient characteristics that vary across
              databases.

              [. . . ]

              [I]dentifying specific elements that explain variability
              across observational data can prove challenging.
              Certainly, deriving a composite estimate in the face of
              significant heterogeneity should be discouraged.
              Moreover, observing large heterogeneity should raise
              questions about the ability of observational data to
              address the clinical question at all. 15
The Court refuses to reconsider this issue based on Plaintiff’s new argument
attempting to recharacterize the level of heterogeneity here. In its Order and
Reasons, the Court ruled that if Dr. Madigan were to rely on his meta-analysis,
he would not be employing the same level of intellectual rigor that
characterizes his practice in the relevant field. The Court still finds this to be
true. It is apparent that Plaintiff merely disagrees with this, and such
disagreement does not warrant this Court’s reconsideration.




13 Doc. 12195-1 at 3 n.11.
14 Id.
15 Doc. 12098 (quoting Doc. 11003-18 at 4–6).

                                                4
   Case 2:16-md-02740-JTM-MBN Document 12403 Filed 04/07/21 Page 5 of 5




                             CONCLUSION

     For the foregoing reasons, Plaintiff’s Motion to Reconsider Order
Regarding Dr. Madigan’s Meta-Analysis of Observational Studies (Doc. 12195)
is DENIED.


     New Orleans, Louisiana, this 7th day of April, 2021.




                                     JANE TRICHE MILAZZO
                                     UNITED STATES DISTRICT JUDGE




                                     5
